Citation Nr: 1045125	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-24 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 50 percent for the appellant's service-connected 
psychiatric disability.

2.  Entitlement to an effective date earlier than January 14, 
2004, for the assignment of the 50 percent evaluation for the 
appellant's service-connected psychiatric disability.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States 
Navy from February 1979 to September 1982.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The appellant's claim of entitlement to a TDIU is inextricably 
intertwined with the claims of entitlement to a higher rating and 
an earlier effective date for the service-connected psychiatric 
disability.  Therefore, consideration of the issue of entitlement 
to TDIU is deferred pending completion of the development 
delineated in the REMAND below.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  The record reflects that the RO failed to comply 
with the Board's February 2010 Remand directives.

Instead, a Decision Review Officer (DRO) submitted a Memorandum 
(in February 2010) which found the Board's reasoning in the 
February 2010 Remand to be erroneous.  No further action was 
taken at the RO ,and the case was returned to the Board.

However, the DRO's memorandum appears to contain factual errors.  
First, the DRO stated that a November 15, 2005, communication 
from the appellant's attorney was accepted in lieu of a VA Form 
9.  In fact, as reflected by an April 2006 RO letter, the 
November 2005 facsimile from the appellant's attorney was found 
to not meet the appeal deadline of November 6, 2005, as to the 
September 7, 2005, Statement of the Case (SOC) issued in 
connection with the June 2004 RO rating decision which increased 
the disability evaluation for the appellant's psychiatric 
disability from 10 percent to 30 percent, effective January 14, 
2004.  Furthermore, the Board, in its February 2010 decision, 
ruled that the November 2005 communication from the appellant's 
attorney did not constitute a timely substantive appeal.  The DRO 
appears to have ignored that fact.

Second, the DRO asserted that the Board's directive that an SOC 
be issued in response to the November 2005 Notice of Disagreement 
(NOD) as to the issue of entitlement to an evaluation in excess 
of 50 percent for the psychiatric disability was superfluous 
because such an SOC had already been issued in September 2005.  
In fact, review of the September 2005 SOC reveals that it had 
nothing to do with the August 2005 rating decision which was 
the focus of the Board's directive.  The SOC mailed on September 
7, 2005, was issued in relation to the June 2004 rating action 
that assigned a 30 percent evaluation for the psychiatric 
disorder, effective from January 2004.

Third, the DRO asserted that the Board's directive that an SOC be 
issued in response to the November 2005 NOD as to the issue of 
entitlement to an effective date earlier than January 2004 for 
the grant of the 50 percent evaluation for the psychiatric 
disability was superfluous because such an SOC had already been 
issued in June 2007.  In fact, review of the June 2007 SOC 
reveals that it had nothing to do with the August 2005 rating 
decision which was the focus of the Board's directive, instead, 
that SOC addressed a September 2006 rating decision.  That June 
2007 SOC stated, "Since the 6/22/04 decision is considered 
final, the 10/18/2006 disagreement for an earlier effective date 
for increased evaluation for schizoaffective disorder is from the 
9/9/2006 decision."

The rating action at issue here is the rating dated August 
8, 2005; the associated notice letter was dated September 
7, 2005.

The appellant's attorney submitted a timely NOD, on November 15, 
2004, in which she expressed disagreement with the 50 percent 
evaluation and January 14, 2004, effective date assigned for the 
appellant's psychiatric disability in the RO's August 2005 
rating decision.  Because the RO has yet to issue an SOC 
addressing the August 2005 rating decision as to those two 
issues, the Board must again remand the issues to the RO for 
issuance of an SOC in relation to the August 2005 rating 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board again notes that the appellant's claim of entitlement 
to a TDIU is inextricably intertwined with the claims of 
entitlement to a higher rating and an earlier effective date for 
the service-connected psychiatric disability.

The Board also notes that the September 9, 2006, rating action 
was issued more than one year after the September 2005 rating 
action was issued.  

In view of the foregoing, to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following:

1.  The RO should re-examine the 
appellant's claims of entitlement to an 
evaluation in excess of 50 percent and 
prior to January 14, 2004.  If no 
additional development is required, the RO 
should prepare an SOC as to the August 
2005 rating decision in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefits sought, 
or by the appellant's withdrawal of the 
November 15, 2005, NOD.

2.  If, and only if, the appellant files a 
timely Substantive Appeal as to one or more 
of these issues, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

